Citation Nr: 0948685	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
bilateral tibial stress fractures.

2.	Entitlement to an increased rating for left 
chondromalacia patella, evaluated as noncompensable prior to 
May 12, 2009, and at 10 percent since then.

3.	Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), initially evaluated at 30 percent 
from January 31, 2002 to October 22, 2003,              at 50 
percent from October 23, 2003 to May 11, 2009, and at 70 
percent since    May 12, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969, and from June 1971 to May 1980.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied claims for service connection 
for a right knee disability, and for a compensable evaluation 
for chondromalacia left patella. That decision also granted 
service connection for PTSD, and assigned a    10 percent 
evaluation, effective January 31, 2002. The Veteran appealed, 
including from the initial assigned rating for PTSD. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

The March 2003 Statement of the Case (SOC) that the RO issued 
to Veteran listed the issues of service connection for a 
right knee disability, and increased rating for the service-
connected left knee disorder. Also listed were additional 
issues of service connection for tinnitus, hearing loss, and 
diabetes mellitus due to exposure to herbicides. However, the 
Veteran has only appealed the first two above-noted issues. 
Through a statement accompanying his June 2003 VA Form 9 
(Substantive Appeal to the Board), the Veteran indicated he 
did not intend to perfect an appeal as to the tinnitus and 
hearing loss claims. He likewise has not filed a Substantive 
Appeal on the issue of service connection for diabetes. See 
38 C.F.R. § 20.202 (2009). Hence, those matters are not 
presently on appeal. 

Meanwhile, a March 2004 SOC addressed the claim for increased 
initial rating for PTSD. The Veteran perfected a timely 
appeal of this issue through a VA Form 9 filed later that 
month.

The Board previously remanded this case in January 2006, and 
again in March 2007 for further evidentiary development.

During pendency of the appeal, a March 2004 RO rating 
decision granted increased ratings for PTSD of 30 percent 
from the January 31, 2002, the effective date of service 
connection, and 50 percent since October 23, 2003. An August 
2009 rating decision further granted higher ratings for both 
PTSD, and left chondromalacia patella, as reflected above on 
the title page. Notwithstanding these decisions, the claims 
for still higher schedular ratings prevail. See A.B. v. 
Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to 
be seeking the highest possible rating for a disability 
unless he or she expressly indicates otherwise). 


FINDINGS OF FACT

1.	A right knee disability was not incurred or aggravated 
in service, nor is it proximately due to or the result of 
service-connected bilateral tibial stress fractures.

2.	Prior to September 15, 2005, the Veteran's left knee 
chondromalacia patella was essentially asymptomatic.

3.	From September 15, 2005 to May 11, 2009, the left knee 
chondromalacia patella had noncompensable limitation of 
motion, with x-ray evidence of degenerative arthritis. 

4.	Since May 12, 2009, the Veteran's left knee disorder has 
not involved compensable limitation of motion, or compensable 
other impairment of the knee due to instability and/or 
recurrent subluxation.


5.	From the January 31, 2002 effective date of service 
connection to May 11, 2009, the Veteran's PTSD involved 
occupational and social impairment with reduced reliability 
and productivity.

6.	Since May 12, 2009, PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a 
right knee disability,                to include as secondary 
to bilateral tibial stress fractures. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.	The criteria are not met for compensable rating for left 
chondromalacia patella prior to September 15, 2005. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 
5260 and 5261 (2009).

3.	The criteria are met for a 10 percent rating for left 
chondromalacia patella from September 15, 2005 to May 11, 
2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Codes 5003, 5260 and 5261 (2009).

4.	The criteria are not met for a higher rating than 10 
percent for left chondromalacia patella since May 12, 2009. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5003, 
5260 and 5261 (2009).




5.	The criteria are met for a 50 percent initial rating for 
PTSD, from January 31, 2002 to October 22, 2003. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.130 Diagnostic 
Code 9411 (2009).

6.	The criteria are not met for a rating higher than 50 
percent from October 23, 2003 to May 11, 2009, or higher than 
70 percent from May 12, 2009 onwards.                      38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.130 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from February 2002 
through April 2007, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) pertaining to the claims for 
service connection for a right knee disability, and increased 
rating for a left knee disorder. The January 2003 Statement 
of the Case (SOC) explained the general criteria to establish 
these claims. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, an addendum to a September 2006 
Supplemental SOC (SSOC) provided information concerning both 
the disability rating and effective date elements of a 
pending claim for benefits.
 
In regard to the claim for a higher initial evaluation for 
PTSD, the requirement of VCAA notice does not apply. Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
Notice of Disagreement (NOD) with the RO's decision as to the 
assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is 
the case here, in that the claim for service connection for 
PTSD has been substantiated, and no further notice addressing 
the downstream disability rating requirement is necessary.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The initial February 2002 VCAA notice letter comported with 
the timing of notice requirement by having preceded issuance 
of  the January 2003 rating decision on appeal. The 
subsequent notice correspondence    did not meet this 
standard for timely notice. However, the Veteran has had an 
opportunity to respond to the VCAA correspondence in advance 
of the most recent August 2009 SSOC readjudicating his 
claims. There is no indication of any further available 
information or evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claims. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), records of VA outpatient treatment, and 
records pertaining to disability benefits from the Social 
Security Administration (SSA). The Veteran has undergone VA 
medical examinations. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). See also 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition).               
In support of his claims, the Veteran has provided additional 
private treatment records, and numerous personal statements. 
He has not requested the opportunity to testify at a hearing 
in support of his claims. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service Connection for a Right Knee Disability 

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  

The elements of a valid claim for direct service connection 
are as follows:                 (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when  it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Service treatment history does not indicate any complaints, 
findings or diagnoses pertaining to a right knee disorder. An 
April 1980 separation examination is absent mention of any 
right knee complaint or symptoms.

In his June 2003 VA Form 9, the Veteran contended that his 
right knee pain was the result of "wear and tear" on his 
lower extremities to include his service-connected condition 
of shin splints.

The Veteran underwent a May 2009 VA orthopedic examination, 
at which the examiner indicated he had completed a claims 
file review. The diagnosis was in part, right knee strain. 
The VA examiner further commented that it was less likely as 
not that the Veteran's current right knee condition was 
secondary to his left knee condition, his bilateral tibial 
conditions or service. The examiner indicated that in 
previous rating decisions, both the left knee and bilateral 
shin splints were rated noncompensable, indicating that there 
was minimal, if any, symptomatology and disability associated 
with these conditions. It did appear that the Veteran had 
more left knee pain over the past few years. There was no 
evidence of increased shin pain. The examiner explained that 
in order for one joint to significantly cause a chronic and 
permanent disability in another joint, there had to be quite 
of bit of alteration in gait. On evaluation, despite his 
pain, the Veteran still had a normal gait and there was no 
evidence in his medical record that he had a markedly 
abnormal gait that had gone on for a long period of time from 
any of his service-connected conditions.

The Board finds that the criteria for service connection are 
not met, in view of the fact that a right knee disability is 
not shown to have an objective relationship to the Veteran's 
service, or to service-connected disability. On a theory of 
direct service connection, there is no evidentiary support 
for this basis of recovery. There is no sign of any 
precipitating injury in service. There likewise is no record 
of treatment dated up until the 2009 VA examination 
diagnosing knee strain, a nearly 20-year absence of a right 
knee disorder since service. This clearly shows lack of 
continuity of symptomatology since service, whereas this is 
required for a condition not otherwise chronic in nature. See 
38 C.F.R. § 3.303(c). See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (a lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim). In 
summary, there is no plausible justification to associate 
diagnosed right knee strain with an incident of the Veteran's 
service.            A requirement of a causal nexus of the 
disability claimed to service is an essential element to 
substantiate a claim for service connection. See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."). In this instance, there is no competent evidence 
to establish this element of the Veteran's claim.

As to a theory of secondary service connection, the May 2009 
VA orthopedic examiner's opinion effectively rules out any 
linkage between right knee strain and service-connected 
disability. This opinion followed a detailed medical history 
review. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical 
opinion include the medical expert's access to the claims 
file and the thoroughness and detail of the opinion); Boggs 
v. West, 11 Vet. App. 334, 340 (1998). It likewise is 
premised on a plausible rationale. See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (recognizing that the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion"). The VA examiner noted 
the minimal level of symptomatology attributable to any 
underlying already service-connected disability, those of the 
left knee and bilateral shin splints. Moreover, even 
considering recent exacerbation in left knee pain, there was 
no indication whatsoever of altered gait which the examiner 
explained, was the only basis on which one or both service-
connected disabilities in question could have affected the 
right knee. 

This finding that altered gait was the only means to 
establish a potential secondary medical relationship to 
service-connected disability represents the judgment of     
the orthopedic examiner. Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993)             (the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches). The Board will assign significant 
probative to the conclusion therein based on its persuasive 
rationale, and grounding in medical history. See e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993). As the examiner was 
unable to discern any influence of service-connected 
disability upon the right knee, the opinion rules out 
secondary service connection based on both initial causation 
by service-connected disability, and chronic aggravation due 
to the same. See 38 C.F.R. § 3.310(b).  

The Board has taken into account the Veteran's own assertions 
in adjudicating this claim. However, as a layperson without 
the requisite background and training,        he is not 
qualified to offer a pronouncement on medical causation, 
inasmuch as determination of the etiology of right knee 
strain in light of other service-connected orthopedic 
disabilities is not within the purview of lay observation. 
Rather, consistent medical evidence is required. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, the Board is denying the claim for service connection 
for a right knee disability. The preponderance of the 
evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply.                38 U.S.C.A.  § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Rating for Left Knee Chondromalacia

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO previously evaluated left knee chondromalacia as 
noncompensable, then as 10 percent disabling effective May 
12, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
pertaining to degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups,          a 10 percent rating is assigned. A 20 
percent rating is assigned where the above is present but 
with occasional incapacitating exacerbations.

In addition, Diagnostic Code 5260 pertains to limitation of 
leg flexion, and provides for a noncompensable rating when 
flexion is limited to 60 degrees. A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to 15 
degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees. 

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II. 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability. Under this diagnostic code, a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating is warranted for moderate disability, and a 
maximum 30 percent evaluation is warranted for severe 
disability. 

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively. 
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997). In order for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 does not 
have to be compensable, but must meet the criteria for a 
zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 
Fed. Reg. 56,704 (1998). 

The Veteran underwent a July 2002 VA Compensation and Pension 
examination by an orthopedist. The examination pertained to 
bilateral tibia, bilateral ankle and left knee conditions. 
The Veteran then denied having left knee pain, swelling, 
popping or grating sensation. Objectively, examination of the 
left knee revealed no obvious bony deformity, and no palpable 
tenderness. The median parapatellar depression was intact. 
Both anterior and posterior drawers were negative for any 
subluxation and the collateral ligaments were intact on 
valgus and varus stress. Range of motion was from 0 to 140 
degrees, and painless. Joint alignment was intact. McMurray's 
test was negative. No crepitation was noted either 
subpatellar or over the patellofemoral joint. The assessment 
was in part, a negative examination of the left knee with no 
clinical evidence of chondromalacia patella.

The report of a September 2005 VA orthopedic consultation 
indicates a complaint of increasing left knee pain around 
January 2005, with no inciting event. There was reported 
clicking and popping with no catching. There was tenderness 
on weight bearing. The knee was stable to varus and valgus 
stress testing.  The examiner noted a negative anterior and 
posterior drawer sign and negative Lachman's. There was a 
positive McMurray's test. Range of motion was from 0 to 120 
degrees. An x-ray showed a minimal amount of arthritis. A May 
2006 general consultation indicates the Veteran experienced 
chronic knee pain, for which he took over-the-counter pain 
relief medication. 

An August 2006 orthopedic report notes reported significant 
pain with activity, with knee stiffness at rest, and relief 
from elevation and over-the-counter pain medication. On 
examination the Veteran had full range of motion in the knee.           
He had a negative Lachman's, and was stable to varus and 
valgus stresses. There was medial and lateral joint line 
tenderness to palpation, with patellar compression pain and 
positive patellar grind. X-rays demonstrated minimal joint 
space narrowing in three compartments, with no significant 
osteophytosis. An MRI demonstrated some degenerative changes 
of the meniscus, but no large tears. 

On the Veteran's May 2009 orthopedic re-examination the 
Veteran described constant pain in the left knee, with daily 
flare-ups that occurred with prolonged physical activities. 
He denied any giving way, locking or swelling of the knee.    
The knee did catch and pop. Objectively, the knee had range 
of motion from 0 to 130 degrees, with pain at 130 degrees. 
Repetitive motion increased the pain, although there was no 
change in active or passive range of motion during testing. 
Varus, valgus, anterior and posterior drawer, and McMurray's 
were all normal.   The joint was stable, with no effusion or 
deformity. There was some mild crepitus, and tenderness over 
the left patella tendon. The diagnosis was left knee 
chondromalacia patellae. 

As is discussed further below, the medical evidence does 
support the assignment of an increased rating for left knee 
chondromalacia beyond the current noncompensable rating 
currently in effect prior to May 12, 2009 - but only for the 
period from September 15, 2005. Following May 12, 2009, a 10 
percent rating, and no higher, should remain in effect.

Considering first the time period during which a left knee 
disability was rated noncompensable, a July 2002 VA 
examination was negative for left knee pathology, and without 
clinical evidence of chondromalacia patella. Range of motion 
was entirely normal, precluding an evaluation under 
Diagnostic Code 5003 for degenerative arthritis, or for that 
matter Diagnostic Codes 5260 and 5261 for rating limited leg 
flexion and extension, respectively. The left knee joint was 
stable to all tests for instability, including anterior and 
posterior drawer test and valgus and varus stress. There was 
effectively no indication of potentially compensable 
symptomatology of the left knee. Thus, up to this point, 
there is no basis for any increase in rating. 

Thereafter, VA outpatient records beginning in September 2005 
demonstrate onset of left knee pain, with reported joint 
clicking and popping. Range of motion was from 0 to 120 
degrees, indicating 20 degrees of flexion lacking from the 
normal range of motion. In addition, there was x-ray evidence 
demonstrating a minimal amount of arthritis. An August 2006 
x-ray later confirmed minimal joint space narrowing in three 
compartments. Given that there is indication of quantifiable 
arthritic changes to the left knee joint, the Board will 
resolve reasonable doubt in the Veteran's favor and consider 
this to be sufficient indication of an arthritic knee joint. 
See 38 C.F.R. § 4.3. Based upon the combination of 
noncompensable limitation of motion and x-ray evidence of 
degenerative arthritis, therefore,          the requirements 
for a 10 percent disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 are met as of September 15, 2005. The 
increased rating to 10 percent should be assigned effective 
from the September 15, 2005 date of the report of the 
relevant medical treatment establishing this level of 
disability. A 10 percent rating from September 15, 2005 up 
until May 12, 2009 should therefore be assigned. Prior to 
September 15, 2005, no compensable rating is warranted as no 
compensable symptomatology was shown.

Finally, there is no basis for any higher rating than 10 
percent since May 12, 2009. The Veteran's range of motion 
from 0 to 130 degrees does not correspond to a single 20 
percent evaluation -- or for that matter two separate 10 
percent ratings -- under Diagnostic Codes 5260 and 5261. 
There is no indication otherwise of other impairment of the 
knee corresponding to evaluation under Diagnostic Code 5257, 
such as any form of knee instability or recurrent 
subluxation. Hence, the 10 percent rating already applicable 
from May 12, 2009 onwards should remain in effect. 
Accordingly, a 10 percent rating for left knee chondromalacia 
should be made effective September 15, 2005, with a 
noncompensable rating prior to then. 
This represents an additional "staged rating" which takes 
into account incremental increases in severity of service-
connected disability over an extended period of time. Hart, 
supra. The Board has assigned this increased rating for the 
time period from September 15, 2005 to May 11, 2009 to 
reflect worsening of left knee chondromalacia patella. No 
further staged rating is warranted throughout the relevant 
timeframe since the Veteran filed his claim for increased 
rating, in addition to the increase in compensation that is 
warranted.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected left knee disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. As the May 2009 
VA orthopedic examination report documents, any limitations 
on working capacity were inherent to a mental health 
condition and not any service-connected physical disorder 
such as involving the left knee. The Veteran's service-
connected left knee disorder also has not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown,         9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board is granting a 10 percent rating for left knee 
chondromalacia from September 15, 2005 to May 11, 2009, and 
denying the Veteran's claim for increase for the remaining 
timeframe under review. To the extent any further increase in 
compensation is sought, the preponderance of the evidence is 
unfavorable, and hence the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b);       38 C.F.R. § 4.3. 


Increased Rating for PTSD

There is on appeal a claim for a higher initial disability 
rating for PTSD. Where         as here, the veteran appeals 
the rating initially assigned for the disability, after 
already having established service connection for it, VA must 
consider the propriety of a staged rating that is indicative 
of changes in the severity of the course of his disability 
over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder. In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability           
(the circumstances of the present appeal), separate ratings 
can be assigned for separate periods of time based on the 
facts found - "staged" ratings. See Fenderson, supra, at 
125-26.

The Veteran's service-connected PTSD has been initially rated 
at 30 percent from January 31, 2002 to October 22, 2003, and 
thereafter evaluated at 50 percent from October 23, 2003 to 
May 11, 2009, and at 70 percent from May 12, 2009 onwards. 
The applicable rating criteria is found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

A.	The Period from January 31, 2002 to October 22, 2003

The report of an April 2002 mental health intake assessment 
at a VA medical facility indicates the Veteran reported 
having had sleep disturbances with flashbacks, problems with 
his temper, volatile mood with concentration and motivation 
low, flat affect, and major memory problems. There were no 
delusions or hallucinations. Insight was impaired, and 
judgment was poor. There was trouble in keeping a job. The 
assessment was PTSD, combat related. When evaluated the next 
month by a different VA counselor the Veteran's mood was 
estimated at 3/10, affect was flat and anxious, speech was 
normal rate and volume, sensorium was fully intact, and 
cognition was within normal limits. Judgment and insight were 
fair.               The assessment was PTSD. A Global 
Assessment of Functioning (GAF) score was assigned of 50. A 
July 2002 mental health evaluation indicated similar results.

The Veteran underwent an October 2002 VA examination by a 
psychologist.      The VA examiner noted his review of the 
claims folder. The Veteran then described having had 
flashbacks, avoidance symptoms including social avoidance, 
difficulty sleeping, hypervigilance, poor concentration, 
depressed mood and irritability.       On mental status 
examination the Veteran was well-oriented, and speech was of 
normal rate and rhythm. Short-term and long-term memory was 
intact. Mood was slightly dysphoric and affect was 
constricted. Thought process was linear and goal directed, 
and thought content was unremarkable. He was not suicidal, 
homicidal or psychotic. The assessment was PTSD, and major 
depression, and the assigned GAF was 70. The examiner 
commented that the Veteran remained employed full-time. His 
family life had gone well. However, he did not socialize 
outside of the family much, feeling agitated when doing that. 

On a November 2002 VA outpatient mental health consultation 
the Veteran was noted to have very anxious and mildly 
depressed mood, blunted affect, speech normal rate and 
volume, a logical and goal directed thought process, and no 
perceptual distortions. The assessment was PTSD and 
depression, not otherwise specified (NOS). When evaluated in 
January 2003, mood was euthymic, affect was blunted, speech 
was normal, thought process was normal, insight was fair, and 
judgment was good. 

The March 2003 letter from a Vet Center readjustment 
counselor states that as a result of his PTSD, the Veteran 
experienced extensive trauma and various symptoms that 
included frequent nightmares related to his service. He also 
had symptoms of uncontrollable anger, hypervigilance, 
paranoia, sleep disturbance, and flashbacks. The counselor 
stated that while the Veteran had worked hard to overcome his 
PTSD, he continued to experience its effects. The diagnosis 
was PTSD and depression, with a GAF scale score assigned of 
between 45 and 50. The counselor commented that the Veteran 
was not able to work due to his physical and psychological 
disabilities.

A July 2003 private psychologist's evaluation for purpose of 
application for SSA disability benefits indicates a diagnosis 
of major depressive disorder, recurrent, in partial 
remission; and PTSD, with a GAF scale score of 48, and of 68 
as the highest score during the previous year. 

A July 2003 SSA administrative decision found the Veteran to 
be disabled for purpose of receipt of benefits from that 
agency, effective March 2003, due to a primary diagnosis of 
affective disorders, and secondary diagnosis of anxiety 
related disorders.

For initial time period under evaluation, from January 31, 
2002 to October 22, 2003, the Board sees fit to award an 
increased initial rating of 50 percent for PTSD. The May 2003 
correspondence from a VA readjustment counselor denotes in 
pertinent part symptoms of uncontrollable anger, 
hypervigilance, and paranoia.             The treatment 
provider emphasized the severity of these symptoms and the 
Veteran's difficulty overcoming them. He further indicated an 
attendant limitation upon the capacity for gainful 
employment, when taking into account the additional impact of 
physical conditions. A GAF scale score was assigned of 45 to 
50. According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score of 41 
to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). Moreover, an April 
2002 initial VA outpatient evaluation had discovered similar 
symptoms, including a tendency towards anger, volatile mood, 
lack of concentration and motivation, and major memory 
problems. Also then noted was difficulty keeping a job. Thus, 
the symptoms in question appear to have been present to at 
least some degree since the effective date of service 
connection. 

The report of an October 2002 VA examination objectively did 
not note substantially severe symptoms of the Veteran's PTSD. 
However, the Veteran by all indication had reported symptoms 
consistent with those previously noted, of social avoidance, 
hypervigilance, poor concentration, depressed mood and 
irritability. Significant also is that the VA examiner in 
addition diagnosed major depression,            a condition 
which later treatment providers have observed is incidental 
to the service-connected PTSD. See e.g., Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (where it is not possible to 
separate the effects of a service-connected disability from 
any nonservice-connected conditions by competent opinion, all 
symptoms must be attributed to the service-connected 
disability). Under Diagnostic Code 9411, the criteria for 
assignment of a 50 percent disability rating directly 
contemplates the symptom of disturbances of motivation and 
mood. 

When reviewing the evidence in its entirety, the Board will 
resolve all reasonable doubt in the Veteran's favor and 
conclude that the greater degree of severity of 
symptomatology of PTSD has been demonstrated. See 38 C.F.R. § 
4.3. 

Hence, it is determined that for the period from January 31, 
2002 (the effective date of service connection) to October 
22, 2003, the Veteran's PTSD involves occupational and social 
impairment with reduced reliability and productivity, and 
warrants the assignment of an initial 50 percent rating on 
this basis. 

B.	The Period from October 23, 2003 to May 11, 2009

The report of a January 2004 VA examination reflects that the 
Veteran was not working after having been laid off from his 
former job. The Veteran described his relationship with 
family members as strained. He stated that he frequently 
avoided social contact. He and his wife were volunteers for 
several veterans' service organizations. On mental status 
examination the Veteran was fully oriented. Speech was clear, 
coherent and goal-directed. There was no impairment of 
thought process. Affect was blunted, and mood was described 
as "down." He reported having had suicidal thinking four or 
five times in the last month, but would not act on these 
thoughts. He reported symptoms of intrusive memories, 
nightmares, flashbacks, hypervigilance, and avoidance of 
crowds. The Veteran further described irritability or anger 
on a daily basis, and difficulty concentrating. He also 
reported symptoms of major depressive disorder. The diagnosis 
was PTSD and major depressive disorder, with a GAF scale 
score assigned of 45. 

On his March 2004 Substantive Appeal form with reference to a 
higher rating for PTSD, the Veteran described symptoms and 
manifestations of thoughts of suicide, keeping a pistol under 
his head when sleeping for protection, avoidance of crowds, a 
feeling of being followed, memory loss for names of people he 
knew, and a short temper. 

The Board in its January 2006 remand directed that the 
Veteran undergo another VA medical examination to clarify the 
status of his service-connected disability. There was initial 
indication that the Veteran failed to report to the 
originally scheduled examination. The Board's March 2007 
remand found there was sufficient good cause explanation for 
failure to report, and requested a rescheduling of a mental 
health examination. The requested examination was then 
conducted in    May 2009.
  
In view of the above findings, the Board concludes that a 50 
percent rating remains the proper evaluation for PTSD from 
October 23, 2003 to May 11, 2009.               The Veteran's 
reported and objectively noted symptoms mostly remained the 
same as under prior evaluations. Speech and thought processes 
remained normal.            The Veteran did describe social 
avoidance, however, he remained capable of participation in 
limited social activities given his involvement with several 
veterans' service organizations. The component of a 70 
percent rating under Diagnostic Code 9411 of inability to 
establish and maintain effective relationships thus was not 
shown. Similarly, while the Veteran demonstrated irritability 
and anger, this did not rise to the level of impaired impulse 
control, including with any period of violent behavior. There 
was indication of some passive suicidal thoughts, but the 
Veteran could clearly indicate that he would not act upon 
these. The assigned GAF scale score on VA examination as 
indicated reflects symptoms of a serious level, but in no way 
directly corresponds to a higher disability evaluation.

The Veteran also has not displayed any other key component of 
the criteria for a   70 percent rating, to include obsessed 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, spatial disorientation,    or neglect 
of personal appearance and hygiene. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Accordingly, a higher evaluation than 50 percent under the VA 
rating schedule from October 23, 2003 to May 11, 2009 is not 
warranted.

C.	The Period from May 12, 2009 to the Present

The Veteran underwent VA examination by a psychiatrist in May 
2009.                   He endorsed symptoms of depressed 
mood, irritability, negative thinking, intrusive memories, 
hypervigilance, an easily provoked temper, memory loss, 
social avoidance, and a fear of being followed. He remained 
involved in volunteer activities with his spouse, and was 
post-commander for a local veterans' service organization. 
Mental status examination revealed mild to moderate 
psychomotor retardation and slow speech. The Veteran was 
visibly tense and anxious.                  The prevailing 
mood was depressed/irritable. He typically expressed anger 
verbally, but sometimes with road rage. There was no evidence 
of delusions, hallucinations or formal thought disorder, and 
the Veteran did not describe obsessional thinking or 
repetitive compulsive behaviors. Cognitive functions were 
grossly intact.                 The diagnosis was PTSD, 
chronic, and major depressive disorder, recurrent, moderate, 
with an assigned GAF scale score of 40.

The VA examiner observed that the Veteran remained isolated 
and withdrawn,         as he was often irritable with family 
members, had difficulty making new friends, and was avoidant 
of many crowd situations. The Veteran had not worked full-
time since 2002 with the exception of sporadic compensated 
work as a volunteer firearm ending in 2006. According to the 
examiner, service-related PTSD caused major difficulties in 
adapting to work situations that required interaction with 
others. Major depression overlapped with PTSD and was 
considered derivative. There was impairment due to deficits 
of psychomotor retardation with slow speech, impaired short-
term recall and concentration, impaired judgment regarding 
anger management, persistent depressed and irritable mood 
states, inability to establish and maintain effective 
relationships at work and non-work settings, and constant 
hypervigilance. The VA examiner stated this resulted in 
deficiencies in most areas including work, family/social, 
judgment/thinking, mood/impulse control, and 
recreation/leisure areas. The prognosis for return to gainful 
employment was poor. 

The preceding findings correspond to the assignment of a 70 
percent evaluation from the date of the May 2009 VA 
examination, but no higher rating. The VA examiner has 
described a worsening in both symptomatology and impairment 
in occupational capacity that denotes a 70 percent rating. 
However, none of the constituent elements of the criteria for 
a 100 percent rating are shown. This includes any evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
or memory loss for names of close relatives, own occupation 
or own name. See 38 C.F.R. § 4.130, Diagnostic Code 9411. The 
Veteran's continued involvement in several volunteer 
activities further diminishes any plausible likelihood of 
total occupational and social impairment. Hence, the 
schedular criteria for a rating higher than 70 percent since 
May 12, 2009 are not met.


D.	Extraschedular Consideration

The Board has further considered 38 C.F.R. § 3.321(b)(1) 
regarding the potential assignment of an extraschedular 
evaluation. However, the Veteran has not shown that his PTSD 
has caused him marked interference with employment, meaning 
above and beyond that contemplated by his current schedular 
rating. His lack of full-time employment since 2002 is due in 
part to his retirement. While several treatment providers 
have noted an impact of service-connected disability upon 
employability, the Veteran continues significant involvement 
in volunteer and community service organizations indicating 
some retained occupational capacity. 
The Veteran's service-connected psychiatric disorder also has 
not necessitated frequent periods of hospitalization, as his 
treatment has been entirely on an outpatient basis. His PTSD 
has not otherwise rendered impracticable the application of 
the regular schedular standards. Consequently, the Board is 
not required to remand this case to the RO for the procedural 
actions in furtherance of entitlement to an extraschedular 
evaluation. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board is granting an initial 50 percent rating for 
PTSD from January 31, 2002 to October 22, 2003, and denying 
any further increased rating since then.    The Board has 
increased to 50 percent the "staged" rating for PTSD during 
the initial evaluation time period. There is no additional 
basis for awarding a staged rating for PTSD at any other 
point, based upon an increase in severity of disability since 
the effective date of service connection. Fenderson, supra. 
To the extent any further increase in compensation is sought, 
the preponderance of the evidence is unfavorable, and hence 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected bilateral tibial stress 
fractures, is denied.

A compensable rating for left chondromalacia patella prior to 
September 15, 2005 is denied.

A 10 percent rating for left chondromalacia patella from 
September 15, 2005 to May 11, 2009 is granted, subject to the 
law and regulations governing the payment of VA compensation 
benefits.

A higher rating than 10 percent for left chondromalacia 
patella since May 12, 2009 is denied.

A 50 percent initial rating for PTSD is granted from January 
31, 2002 to October 22, 2003, subject to the law and 
regulations governing the payment of VA compensation 
benefits.

A higher rating than 50 percent for PTSD from October 23, 
2003 to May 11, 2009 is denied.

A higher rating than 70 percent for PTSD since May 12, 2009 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


